DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6, 8-14, 16-19, 21-22 and 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-9, 11-14 ,16-18, 21-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Maltar et al. (U.S. Patent No. 9,392,324) in view of Bielman et al. (U.S. Patent Application Publication 2016/0066053).
	Referring to claim 1, Maltar discloses presenting AV content through an one or more electronic devices within a local environment (see Column 26, Lines 54-55 for the user watching a video program and Column 28, Lines 12-14 for the user watching this program at home).
	Maltar also discloses that during presentation of the AV content (see Column 26, Lines 54-55 for the user watching a video program), collecting electronic VB data for a user in the local environment (see Column 26, Line 54 through Column 30, Line 7), the VB data including passive action information generated by the user, the passive action information related to user behavior context indicative of how the user experiences the AV content (see Column 26, Lines 54-61 for the system collecting passive sound information such as “Darth Maul is awesome in this!”).
	Maltar also discloses identifying a suggested action to be taken by the one or more electronic devices based on the VB data (see Column 22, Line 9 through Column 22, Line 19 and Column 26, Lines 36-53).
	Maltar also discloses presenting the suggested action on the one or more electronic devices (see Column 23, Lines 22-59).
	Maltar also discloses carrying out the suggested action (see Column 40, Lines 48-51).
	Maltar discloses that command 504 can be a gestural input (see Column 21, Lines 15-17), but fails to teach collecting electronic VB data including collecting images of actions of the user and identifying a suggested action based on the VB data that includes the images collected. 
	Bielman discloses collecting electronic VB data including collecting images of actions of the user and identifying a suggested action based on the VB data that includes the images collected (see Paragraph 0081).
It would have been obvious to a person of ordinary skill in the art to gestural input, as taught by Maltar, using the gesture recognition engine and process, as taught by Bielman, for the purpose of controlling an operating system or an application running on the multimedia console based on the movements of the user (see the bottom off Paragraph 0081 of Bielman).


	Referring to claim 2, Maltar discloses that the suggested action is carried out in response to a user input by the one or more electronic devices displaying the AV content (see Column 22, Line 9 through Column 22, Line 19 and Column 26, Lines 36-53).  

	Referring to claim 4, Maltar discloses that the AV content including video and audio content presented on the one or more electronic devices (see the rejection of claim 1), the VB data including passive video information collected from a camera of the one or more electronic devices, the analyzing comprising comparing the passive video information to one or more image-based templates (fingerprints) associated with corresponding suggested actions (see Column 29, Lines 56 through Column 30, Line 7).

Referring to claim 5, Maltar discloses that the suggested action includes changing a source of the AV content (see Column 28, Lines 11-24).

Referring to claim 8, Maltar discloses displaying indicia indicative of an action to be taken by the electronic device (see Column 22, Line 9 through Column 22, Line 19 and Column 26, Lines 36-53).

Referring to claim 9, Maltar discloses analyzing the VB data to determine whether the VB data represents content related VB data, and based thereon identifying a content related suggested action (see Column 27, Lines 4-65).

Referring to claims 11-14, see the rejection of claim 1, Figures 1-4 and Column 11, Line 1 through Column 15, Line 65 for the architecture of a first and second electronic device used to present AV content and collect the VB data.  The Examiner notes that these cited sections of Maltar teach that multiple processors maybe used to execute the functions described above.

Referring to claim 16, see the rejection of claim 4 and 21-22.  Further note Paragraph 0081 of Bielman.

Referring to claim 17, see the rejection of claim 5.
Referring to claim 18, see the rejection of claim 1.

Referring to claims 21-22, Maltar discloses communicating with a camera with the one or more electronic devices, and collecting the passive action information, as the VB data, and comparing the passive video information to one or more image-based templates associated with the corresponding suggested action (see Column 29, Line 54 through Column 30, Line 22 for using a camera to collect frames of a video which are compared to fingerprints, which are used to identify the source of the media asset the user is watching).  Further note the rejection of claim 4.

Referring to claims 25-26, Bielman discloses that the VB data includes image-based data (the movements of the user) and gesture based VB data (the database holding skeletal information to identify the gestures made by the user) in Paragraph 0081.



Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maltar et al. (U.S. Patent No. 9,392,324) in view of Bielman et al. (U.S. Patent Application Publication 2016/0066053) in further view of Lister et al. (U.S. Patent Application Publication 2015/0382079).
Referring to claims 6 and 19, Maltar and Bielman disclose all of the limitations of claim 1, but fail to teach that the user behavior context is indicative of a determination that a user is about to leave a room or other local environment where the AV content is presented.
Lister discloses that user behavior context is indicative of a determination that the user did not see or hear a portion of the AV content (see Paragraph 0075).
It would have been obvious to a person of ordinary skill in the art to modify media asset identification system, as taught by Maltar and Bielman, using the behavior context functionality, as taught by Lister, for the purpose of enabling precise voice control of television user interactions and provide timely and accurate virtual assistant responses to media related queries (see Paragraph 0024 of Lister).


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maltar et al. (U.S. Patent No. 9,392,324) in view of Bielman et al. (U.S. Patent Application Publication 2016/0066053) in view of Cheung et al. (U.S. Patent Application Publication 20140317645).
Referring to claim 10, Maltar and Bielman disclose all of the limitations of claim 1, but fail to teach that non-content related VB data includes spoken content from a second individual, and the non-content related suggested action includes displaying textual transcription of the spoken content.
Cheung discloses that non-content related VB data includes spoken content from a second individual, and the non-content related suggested action includes displaying textual transcription of the spoken content (see Figure 10 and Paragraph 0109 for a second user speaking non-content related statements and providing a transcription of the statements on the graphical user chat interface).
It would have been obvious to a person of ordinary skill in the art to modify media asset identification system, as taught by Maltar and Bielman, using the chat functionality, as taught by Cheung, for the purpose of providing a virtual living room for users to interact with each other (see Paragraph 0020 of Cheung).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


August 10, 2022